DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (DE 102014224970 A1) in view of Naitou et al. (US 2013/0062138 A1).
For claim 7, Walter et al. discloses an electric power steering device, comprising:
[a front-wheel steering mechanism 21 – 24, which is provided to front wheels 13 14 of a vehicle 1, and includes a front-wheel steering motor 21, 22 as a drive source] (abstract); and
[a rear-wheel steering mechanism 21 – 24, which is provided to rear wheels 11, 12 of the vehicle, and includes a rear-wheel steering motor 21, 22 as a drive source] (abstract), but does not explicitly disclose 

Naitou et al. discloses a motor 50 including [a first system is composed of the windings 11, 12, 13, the inverter 30, and the pre-driver 42, and the second system is composed of the windings 51, 52, 53, the inverter 60, and the pre-driver 43, the first system and the second system are electrically independent, therefore, even if an electrical abnormality occurs in one system, the motor 50 can be continuously driven by the other system ] (page 5, paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the double-inverter three-phase duplex motor as taught by Naitou et al. in place of the rear-wheel steering motors of Walter et al. to allow for the motor to be continuously driven when an electrical abnormality occurs, thus reducing overall interruption to occur for the steering device.
For claim 8, Walter et al. discloses an electric power steering device, comprising:
[a front-wheel steering mechanism 21 – 24, which is provided to front wheels 13 14 of a vehicle 1, and includes a front-wheel steering motor 21, 22 as a drive source] (abstract); and
[a rear-wheel steering mechanism 21 – 24, which is provided to rear wheels 11, 12 of the vehicle, and includes a rear-wheel steering motor 21, 22 as a drive source] (abstract), but does not explicitly disclose 
wherein the rear-wheel steering motor is configured to be a single-inverter three-phase motor, the single-inverter three-phase motor including a three-phase winding and an inverter configured to drive the three-phase winding.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the single-inverter three-phase duplex motor  as taught by Naitou et al. in place of the rear-wheel steering motors of Walter et al. [to allow for a reduction in noise with a simple configuration, thus reducing overall possible damage to other equipment] (page 2, paragraph [0004])
For claim 9, Walter et al. modified as above discloses the electric power steering device, [wherein the rear-wheel steering mechanism includes two rear-wheel steering motors 21, 22] (Fig. 2 of Walter et al.).
For claims 10 - 12, Walter et al. modified as above discloses the electric power steering device [wherein the front-wheel steering motor is configured to be a double-inverter three-phase duplex motor, the double- inverter three-phase duplex motor including two three-phase windings and two inverters each configured to individually drive one of the two three-phase windings] (in view of the modification above, page 5, paragraph [0058] and page 7, paragraphs [0080] – [0082], wherein providing the front-wheel steering motors as a double-inverter three-phase duplex motor would the motors to be continuously driven when an electrical abnormality occurs, thus maintaining an overall reduction in interruption to occur for the steering device).


For claims 16 – 18, Walter et al. modified as above discloses the electric power steering device wherein the front-wheel steering mechanism includes two front-wheel steering motors 21, 22] (Fig. 2 of Walter et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-101357596B – a motor; a power inverter module comprising a first inverter and a second inverter
JP-2007331581A – a front-wheel and a rear-wheel steering controller including two front-wheel motors and a rear-wheel motor
JP-2007331639A – a motor and a pair of inverters

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611